230 F.2d 951
56-1 USTC  P 9332
Arthur W. EINSTEIN and Jean M. Einstein, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Robert M. BROWN and Margaret L. Brown, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.G. Glen ANDERSON and Naomi D. Anderson, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 12545-12547.
United States Court of Appeals Sixth Circuit.
Feb. 24, 1956.

Mooney, Hahn, Loeser, Keough & Freedheim, Cleveland, Ohio, for petitioners.
H. Brian Holland, Ellis N. Slack, Frank E. A. Sander, and Karl Schmeidler, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above causes coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the decisions be and are hereby affirmed upon the findings of fact and opinion of the Tax Court.